Dear Representative Theunissen:
This office is in receipt of your request for an opinion of the Attorney General in regard to compensation of witness fees for off-duty police officers under R.S. 15:255.
Your question is whether there is any statutory provisions for compensation for off-duty officers for witness fees for appearance in mayor's courts or statutory prohibition of such payment.
This question has previously been considered by this office.  In Atty. Gen. Op. No. 92-379 this office made the following observation:
          By its terms, LSA-R.S. 15:255 E (1) is limited to cases tried in city courts.  Also, R.S. 15:255 A. (1) makes provision for witness fees in district or parish court or any court exercising juvenile jurisdiction. Presumably,  provision could have been made for such payment to witnesses in Mayor's Courts; however, no such provision has been made in Section 255.  Therefore, it is our opinion that LSA-R.S.  15:255 E. (1) does not apply to law enforcement officers appearing as witnesses in a Mayor's Court.
This conclusion was reaffirmed in Atty. Gen. Op. No. 92-599.
We find no amendment which would change the conclusions reached in these prior opinions, and in Atty. Gen. Opinion No. 89-33 it was concluded while it seems inconsistent that the officers in New Orleans Traffic Court should not receive a witness fee when performing a similar task as those testifying in district, parish or city courts, they were not included in the statute and inclusion  was a matter for legislative amendment.
Thus, there is no statutory authority to allow the payments in a mayor's court, and in regard to your question whether there is any prohibition, we must conclude that payments from this fund must be restricted to appearances in those courts designated by the legislature.  Therefore, all other payments for court appearances are prohibited from inclusion of payments from the fund.
We hope this sufficiently answers your questions, but if we can be of further assistance, please do not hesitate to contact us.
Sincerely yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: BARBARA B. RUTLEDGE Assistant Attorney General
BBR